Citation Nr: 1630834	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-33 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the Veteran filed his December 2012 VA Form 9, he requested a Board videoconference hearing.  A hearing was scheduled for October 2014.  Prior to his hearing, the Veteran's representative notified VA his recent doctor's appointment was cancelled and he was not yet medically cleared to drive.  He requested that his hearing be rescheduled.  See October 2014 email correspondence.  The hearing was not rescheduled.  

The Veteran has demonstrated good cause for his failure to appear, and he has not otherwise withdrawn his request for a hearing.  See 38 C.F.R. § 20.702(c)(2).  Under these circumstances, the case must be returned to the AOJ so that a hearing may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





